PER CURIAM.
Ira Toomer appeals his conviction and sentence for attempted robbery and attempted battery. We affirm.
It was, as the defense contends, impermissible for the State to ask a witness if another witness is lying. Mosley v. State, 569 So.2d 832 (Fla. 2d DCA 1990); Whitfield v. State, 549 So.2d 1202 (Fla. 3d DCA 1989); Boatwright v. State, 452 So.2d 666 (Fla. 4th DCA 1984). The objection was correctly sustained, and there was no abuse of discretion in the denial of the motion for mistrial.
While the detective’s testimony exceeded to some degree that which is permitted by State v. Baird, 572 So.2d 904, 908 (Fla.1990), there was no objection to the statement about which defendant now complains. In view of the unobjected-to testimony, the solitary objected-to statement was cumulative.
Affirmed.